Reasons for Allowance
Note:  Correction was made to properly cite the Chinese patent publication.  The previous referenced patent publication in the Notice of Allowance on 2/2/2022 was in error.    
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a texture image acquisition circuit, comprising a charge neutralization circuit and a first acquisition circuit, wherein 
the charge neutralization circuit is electrically connected to the first acquisition circuit, 
the charge neutralization circuit is configured to receive a first control signal to cause a current flowing through the first acquisition circuit to be a first current, and the charge neutralization circuit is further configured to receive a second control signal to cause the current flowing through the first acquisition circuit to be a second current, and a direction of the second current and a direction of the first current are opposite to each other; 
the first acquisition circuit is configured to receive light from a texture and accumulate a first signal amount that is acquired through converting the light from the texture, so as to acquire a first acquisition value.
Claim 2-20 are allowed for being dependent upon aforementioned independent claim dependent upon aforementioned independent claim 1.  
The closest prior art by CN 102954753 A discloses a texture image acquisition circuit, comprising a charge neutralization circuit and a first acquisition circuit, wherein . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624